ORDER
Pursuant to the provisions of S.C. Constitution Article V, § 4,
IT IS ORDERED that the Honorable Kenneth E. Johns, Jr. and the Honorable Kelly Baker Nobles are hereby appointed to the Probate Court Judges Advisory Committee as AN Large Representatives, effective immediately. Judge Johns and Judge Nobles will serve on the committee due to recent vacancies and fill the two unexpired terms. The At-large representatives shall continue to serve a two-year term ending October 31, 2015 as listed below.

At-Large Representatives:

The Honorable Amy W. McCulloch, Richland County, Chairperson
The Honorable Debora A. Faulkner, Greenville County
The Honorable Ponda A. Caldwell, Spartanburg County
The Honorable Kenneth E. Fulp, Jr., Beaufort County
Further, the individuals from the S.C. Association of Probate Judges shall continue to serve a term that coincides with their respective term in office as listed below.

S.C. Association of Probate Judges Officers:

President, The Honorable Pandora L. Jones-Glover
1st Vice President, The Honorable Mary Blunt
2nd Vice President, The Honorable Ashley Amundson
Secretary-Treasurer, The Honorable Travis Moore
Immediate Past President, The Honorable Joshua L. Queen
This Order supersedes all prior orders of the Court relating to the composition of the Probate Court Judges’ Advisory Committee.
*188IT IS SO ORDERED.
/s/Jean H. Toal, C.J.
FOR THE COURT